          2:19-cv-02004-CSB-EIL # 1         Page 1 of 11                                           E-FILED
                                                                 Wednesday, 09 January, 2019 09:50:25 AM
                                                                             Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION


 Shamario Brown,

                       Plaintiff,                    Case No. 19-cv-2004

     v.

 City of Champaign, Illinois, a municipal
 corporation, Detective Jeremiah Christian,
 Detective Dustin Sumption, Detective                JURY TRIAL DEMANDED
 Benjamin Newell, and Sergeant Dennis
 Baltzell, and unknown officers from the
 Champaign Police Department,

                        Defendants.


       NOW COMES, Shamario Brown (“Plaintiff”), through his attorneys, Nathan &

Kamionski LLP, and states and alleges as follows:

                                           Introduction

       1.      This is an action for civil damages brought pursuant to 42 U.S.C. §1983 seeking

   redress for the deprivation of Plaintiff’s constitutional rights arising from a murder

   prosecution brought against him without probable cause and without regard for his actual

   innocence. Plaintiff ultimately lost six months of his life and faced the jeopardy of life in

   prison as a result of shocking misconduct by police officers that included witness

   manipulation, fabrication of evidence, suggestive identification procedures, and the

   withholding of material exculpatory evidence.

       2.      This Court has jurisdiction pursuant to 28 U.S.C. §§1331 and 1343. Venue in this

   district is proper pursuant to 28 U.S.C. § 1391 (b), because the facts which give rise to the

   claims asserted herein occurred in the Central District of Illinois.
    2:19-cv-02004-CSB-EIL # 1              Page 2 of 11



    3.      Shamario Brown is a United States citizen and a resident of Illinois.

    4.      Defendants Jeremiah Christian, Dustin Sumption, Detective Benjamin Newell,

and Sergeant Dennis Baltzell (“Defendant Officers”) are and were at all relevant times duly

appointed Champaign Police Officers employed by the City of Champaign, Illinois, acting in

the capacity of sworn law enforcement officials and therefore acting under color of law and

within the scope of their employment.

    5.      The Defendant, City of Champaign, Illinois (hereinafter “City”), at all relevant

times, was an Illinois Municipal Corporation, duly chartered and organized under the Laws

of the State of Illinois, located entirely within this judicial district.

                                      The Crime At Issue

    6.      On June 12, 2016, Ericka Cox-Bailey tragically died after she was struck with a

.45 caliber bullet while she was walking in the area of Francis Drive and McKinley Avenue

in Champaign, Illinois.

    7.      The initial police investigation into the shooting identified a white Oldsmobile

Alero that was driven by a known gang member, Caprice “Chevy” Pearson, as the vehicle

from which the shots were fired.

                      Suspects Pearson and Clark Are Given A Pass

    8.      Champaign police officers and detectives arrested Pearson and his friend, Dizhon

Clark, in the late hours of June 12, 2016, and interviewed them into the early morning hours

of June 13, 2016. During this time, Defendants Christian, Sumption, and Baltzell would turn

on and off the video recordings of the interviews as they saw fit and in violation of Illinois

law that requires electronic recording of all custodial interrogations of homicide suspects.
    2:19-cv-02004-CSB-EIL # 1            Page 3 of 11



   9.       Defendant Officers quickly, baselessly, and wrongly came to a false hypothesis

that Plaintiff must have been the shooter in this case based on nothing more than their

knowledge of his association with Pearson and their frustration that Plaintiff was acquitted in

2015 in connection with a different shooting that the Champaign Police Department had

investigated.

   10.      Focusing exclusively on Plaintiff, Defendant Officers failed to conduct gunshot

residue testing on Pearson or Clark, even though these suspects were in the custody of

Defendant Officers within the time frame where gunshot residue testing would have been

appropriate.

   11.      Defendant Officers ordered a full battery of DNA and fingerprint testing on the

Alero and shell casings located within the Alero. The physical evidence has now established

that Plaintiff was never within the Alero when the shooting occurred.

   12.      In the early morning hours of June 13, 2016, Defendants Christian, Sumption, and

Newell interviewed Pearson and Clark separately, each of whom denied knowledge of the

shooting.

   13.      In violation of Illinois law, Defendants Christian, Sumption, and Baltzell shut off

the video recording of Pearson’s interrogation and proceeded to pressure Pearson to falsely

implicate Plaintiff.

   14.      Upon information and belief, Defendant Officers showed Pearson and Clark a

Facebook photograph of Plaintiff and threatened Pearson and Clark that they would be

charged with the shooting if they did not identify Plaintiff as the shooter.

   15.      In addition, upon information and belief, Defendant Officers promised Pearson

and Clark that they would receive no jail time if they identified Plaintiff as the shooter.
    2:19-cv-02004-CSB-EIL # 1           Page 4 of 11



   16.     As a result of Defendant Officers’ threats and promises, Pearson and Clark

eventually falsely identified Brown and were themselves never charged with crimes

associated with Cox-Bailey’s death.

   17.     Defendant Officers’ coercive and suggestive interrogation tactics, suggestive

identification procedures, and promises of leniency with respect to Pearson and Clark were

withheld from Plaintiff and his criminal defense counsel.

              The Police Hypothesis of Plaintiff’s Involvement Unravels

   18.     On June 17, 2016, Defendants Sumption, Christian, and Baltzell interviewed

Monyeil Turner, who explained that he was walking down the street at the time of the

shooting and he believed that he was likely the intended target of the shooting.

   19.     Moreover, Turner affirmatively told Defendants Sumption, Christian and Baltzell

that he knew Plaintiff and that Plaintiff was not in the Alero at the time of the shooting. The

only person Turner identified as being in the back seat of the Alero was a man named O’Shea

Cotton.

   20.     In fact, Defendants Sumption, Christian, and Baltzell further learned that their

theory of Plaintiff’s involvement in the shooting was false when, on June 22, 2016, Detective

Christian interviewed an unnamed female witness who said the shooter was in the front

passenger seat—the place where Clark was sitting—and she did not even see anyone else

shooting. Upon information and belief, the identity of this unnamed female witness was

withheld by Defendants from Plaintiff and his criminal defense counsel.

   21.     Plaintiff was arrested by Detectives Christian and Sumption on July 7, 2016.

Plaintiff denied any involvement in the shooting and continues until this day to deny any

involvement due to his actual innocence.
    2:19-cv-02004-CSB-EIL # 1            Page 5 of 11



                 Fabricated Statements by O’Shea Cotton and Takario Greene

    22.     Despite possessing the knowledge that Pearson and Clark’s identification of

Plaintiff was false and procured through improper means, Defendant Officers sought to

bolster their false narrative through fabricated and coerced statements from Takario Greene

and O’Shea Cotton.

    23.     On July 12, 2016, Detectives Christian and Sumption interviewed Takario

Greene, who admitted that he was in the back seat of the Alero at the time of the shooting but

told them that Plaintiff was not the shooter. Nevertheless, Detectives Christian and Sumption

knowingly procured a false statement from Greene that Plaintiff was the shooter by

suggesting to Greene that he would receive leniency if he would falsely identify Plaintiff as

the shooter.

    24.     Similarly, on July 14, 2016, Detectives Christian and Sumption interviewed

O’Shea Cotton, who told them that Plaintiff was not one of the shooters. Nevertheless,

Detectives Christian and Sumption knowingly procured a false statement from Cotton that

Plaintiff was the shooter by suggesting to Cotton that he would receive leniency if he would

falsely identify Plaintiff.

    25.     On February 3, 2017, after spending approximately 6 months awaiting trial in

Champaign County Jail, Plaintiff was acquitted of all charges in connection with the

shooting. During this time, Plaintiff lost not only his liberty but also lost the opportunity to

see his child being born into this world.
     2:19-cv-02004-CSB-EIL # 1           Page 6 of 11



                               COUNT I—42 U.S.C. § 1983
                                 Due Process Violations
                               (Against Defendant Officers)

    26.      Plaintiff hereby incorporates each of the preceding paragraphs of this Complaint

as if fully restated herein.

    27.      As describe more fully above, the Defendant Officers deliberately and

affirmatively failed to disclose material and exculpatory information pertaining to their

investigations with respect to Plaintiff. Consistent with that endeavor, Defendant Officers

unlawfully suppressed information that would have implicated others and thereby exonerated

Plaintiff.

    28.      For instance, upon information and belief, Defendant Officers withheld the fact

that they showed Pearson and Clark a Facebook photograph of Plaintiff prior to the time that

they had these suspects falsely identify Plaintiff as the shooter.

    29.      Defendant Officers further failed to disclose the manner in which they procured

an identification of Plaintiff from Pearson, Clark, Cotton, and Greene as described herein.

This unconstitutional conduct included, but was not limited to, withholding knowledge of the

existence of consideration provided to key witnesses and withholding knowledge of the

threats provided to key witnesses, the circumstances of which would have been exculpatory

to Plaintiff.

    30.      Additionally, the police reports of Defendant Officers regarding the false witness

accounts they manufactured against Plaintiff were made with knowledge that said accounts

were false and unreliable. In so doing, the Defendant Officers fabricated evidence, caused

unreliable witness identifications to be admitted against Plaintiff at his criminal trial,
    2:19-cv-02004-CSB-EIL # 1              Page 7 of 11



withheld material exculpatory information, deprived Plaintiff of his liberty without probable

cause, and deprived Plaintiff of his right to a fair trial.

    31.     In this way, Defendant Officers manufactured and fabricated “evidence” that

falsely implicated Plaintiff. This fabrication of evidence included, but was not limited to,

unlawfully manipulating the witnesses described herein, and getting several witnesses to

falsely implicate Plaintiff by means of improper suggestive and otherwise unreliable lineups,

all of which violated Plaintiff's constitutional rights under the Fourteenth Amendment, and

then attempted to suppress this evidence before and during Plaintiff’s trial and until this day.

                             COUNT II—42 U.S.C. § 1983
                     Deprivation of Liberty without Probable Cause
                              (Against Defendant Officers)

    32.     Plaintiff hereby incorporates each of the preceding paragraphs of this Complaint

as if fully restated herein.

    33.     In the manner described more fully above, the Defendant Officers, individually,

jointly, and in conspiracy with one another, and other still unknown co-conspirators,

manufactured false evidence in order to accuse Plaintiff of criminal activity and cause the

institution and continuation of criminal proceedings against Plaintiff and his continued

detention, without probable cause.

    34.     In so doing, Defendant Officers caused Plaintiff to be deprived of his liberty

without probable cause, in violation of his rights secured by the Fourth and Fourteenth

Amendments.

    35.     Defendant Officers initiated and continued judicial proceedings against Plaintiff

maliciously, resulting in Plaintiff being detained for approximately six (6) months without

probable cause.
    2:19-cv-02004-CSB-EIL # 1             Page 8 of 11



    36.     The Defendant Officers’ actions were taken under color of law and within the

scope of their employment.

    37.     The judicial proceedings against Plaintiff were terminated in his favor when he

was acquitted at trial on February 3, 2017.

    38.     The misconduct described in this Count was objectively unreasonable and was

undertaken intentionally, and in total disregard of the truth and Plaintiff’s clear innocence.

    39.     As a result of the misconduct of the Defendant Officers described in this Count,

Plaintiff suffered loss of liberty, great mental anguish, humiliation, degradation, emotional

pain and suffering, and other grievous and continuing injuries and damages.

                               COUNT III—42 U.S.C. § 1983
                                  Failure to Intervene
                                (Against Defendant Officers)

    40.     Plaintiff hereby incorporates each of the preceding paragraphs of this Complaint

as if fully restated herein.

    41.     In the manner described above, during the constitutional violations described

herein, one or more of the Defendant Officers, stood by without intervening to prevent the

violation of Plaintiff’s constitutional rights, even though they had the opportunity to do so.

    42.     As a result of the Defendant Officers’ failure to intervene to prevent the violation

of Plaintiff’s constitutional rights, Plaintiff suffered deprivation of his liberty, humiliation,

fear, as well as severe emotional distress. Defendant Officers had ample, reasonable

opportunities to prevent this harm but failed to do so. The misconduct described in this Count

was objectively unreasonable and was undertaken intentionally, and in total disregard of the

truth and Plaintiff’s innocence.
    2:19-cv-02004-CSB-EIL # 1            Page 9 of 11



    43.     As a result of the misconduct of the Defendant Officers described in this Count,

Plaintiff suffered loss of liberty, great mental anguish, humiliation, degradation, emotional

pain and suffering, and other grievous and continuing injuries and damages as set forth

above.

                             COUNT IV—42 U.S.C. § 1983
                       Conspiracy to Deprive Constitutional Rights
                              (Against Defendant Officers)

    44.     Plaintiff hereby incorporates each of the preceding paragraphs of this Complaint

as if fully restated herein.

    45.     The Defendant Officers acting in concert with other co-conspirators, known and

unknown, reached an agreement among themselves to frame Plaintiff for a crime he did not

commit and thereby to deprive him of his constitutional rights, all as described in the various

paragraphs of this Complaint.

    46.     In so doing, these co-conspirators conspired to accomplish an unlawful purpose

by an unlawful means. In addition, these co-conspirators agreed among themselves to protect

one another from liability for depriving Plaintiff of these rights.

    47.     In furtherance of their conspiracy, each of these co-conspirators committed overt

acts as described more fully above and were otherwise willful participants in joint activity.

    48.     The misconduct described in this Count was objectively unreasonable and was

undertaken intentionally, and in total disregard of the truth and Plaintiff’s innocence.

    49.     As a result of the misconduct of the Defendant Officers described in this Count,

Plaintiff suffered loss of liberty, great mental anguish, humiliation, degradation, emotional

pain and suffering, and other grievous and continuing injuries and damages as set forth

above.
        2:19-cv-02004-CSB-EIL # 1          Page 10 of 11



                                            Count V
                             State Law Respondeat Superior Claim
                                  (Against City of Champaign)

       50.     Plaintiff hereby incorporates each of the preceding paragraphs of this Complaint

   as if fully restated herein.

       51.     Defendant Officers were, at certain times material to this complaint, employees of

   the Defendant City of Champaign, were acting within the scope of their employment, and

   their acts which violated state law are directly chargeable to the Defendant City of

   Champaign under state law pursuant to respondeat superior.

                                          Count VI
                          State Law Statutory Indemnification Claim
                                 (Against City of Champaign)

       52.     Plaintiff hereby incorporates each of the preceding paragraphs of this Complaint

   as if fully restated herein.

       53.     Defendant Officers were, at certain times material to this complaint, employees of

   the Defendant City of Champaign and were acting within the scope of their employment. As

   such, under 745 ILCS 10/9-102, the City of Champaign must pay any tort judgment for

   compensatory damages that is adjudicated against Defendant Officers.

       WHEREFORE, Plaintiff respectfully demands that judgment be entered in his favor and

against Defendant Officers and the City of Champaign, Illinois, with respect to all counts set

forth in this Complaint, that he be granted reasonable compensatory damages in an amount to be

determined at trial, that punitive damages be awarded and assessed against Defendant Officers

and that costs and attorneys’ fees be assessed against the defendants.
        2:19-cv-02004-CSB-EIL # 1           Page 11 of 11



                                         JURY DEMAND

       Plaintiff, Shamario Brown, hereby demands a trial by jury pursuant to Federal Rule of

Civil Procedure 38(b) on all issues so triable.

Dated: January 9, 2019

                                              Respectfully submitted,

                                              /s/ Shneur Z. Nathan, Att. No. 6294495
                                              Shneur Z. Nathan
                                              Avi Kamionski
                                              Natalie Adeeyo
                                              Nathan & Kamionski LLP
                                              33 W. Monroe, Suite 1830
                                              Chicago, Illinois 60603
                                              (312) 612-1955
                                              snathan@nklawllp.com
